Perlin, C.J. This cause coming on to be heard on the Joint Stipulation of the parties hereto and the Court being fully advised in the premises; THIS COURT FINDS that this claim is for court reporter fees for two depositions taken from the Claude J. Flynn vs. George E. Mahin, et al., case in the Circuit Court of Sangamon County, a copy of said report being attached to the Joint Stipulation of the parties. IT IS HEREBY ORDERED that the sum of $26.00 be awarded claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.